DETAILED ACTION
	In Application filing on 09/24/2019 Claims 1- 20 are pending. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "each partition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claim 10 is interpreted as depending on claim 9.

Claim 18 recites the limitation “sub-zero temperature” in line 2. It is unclear which units are being referred to in this limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.	
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4- 5, 7- 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067866 A1 (“Sekar”) in view of US 2017/0354294 A1 (“Shivaiah”) and US 2006/0147575 A1 (“Huszcz”).
	Regarding claim 1, Sekar teaches a robot comprising:
	a storage container having a storage space configured to store the solid ingredients (Fig. 56 and [0196]);
	a cooling chamber formed therein with a cooling space in which the storage container is accommodated (Fig. 56 and [0196]);
Fig. 56 and [0196]).
	Sekar does not explicitly teach an ingredient mold configured to cool food ingredients into solid ingredients; a storage container spaced from the ingredient mold; and a guide configured to guide the solid ingredients dropped from the ingredient mold to the storage space
	Shivaiah teaches an ingredient manipulator [0145- 0156]; and a storage container spaced from the ingredient manipulator [0156, 0217, 0222]; and a guide configured to guide the solid ingredients dropped from the ingredient manipulator to a storage space [0191- 0192, 0241- 0246].
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Sekar to incorporate the teachings of Shivaiah motivated by fully preparing food from scratch (Shivaiah – [0020]).
	Huszcz teaches an ingredient mold configured to cool food ingredients into solid ingredients (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the manipulator of Sekar in view Shivaiah with the mold as taught by Huszcz because this is a substitution of equivalent elements yielding predictable results. The references teach the ingredient manipulators functioning to convert raw material into a required form (Shivaiah – [0145- 0156]; Huszcz – [0023]).

Regarding claim 2, Sekar teaches the guide has an inclined surface disposed between the ingredient mold and the storage container and inclined toward the storage space.
Shivaiah teaches the guide has an inclined surface disposed between the ingredient manipulator and the storage container and inclined toward the storage space (Fig. 27G displays a collector 5600 having an inclined surface, where the surface is inclined toward the temporary holder 800).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Sekar to incorporate the teachings of Shivaiah motivated by reasons set forth in claim 1.
Huszcz teaches an ingredient mold (Figs. 1- 6 and [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the manipulator of Sekar in view Shivaiah with the mold as taught by Huszcz because of reasons set forth in claim 1.

Regarding claim 4, Sekar does not explicitly teach the ingredient manipulator is disposed above the cooling chamber while being spaced apart from the storage container, an opening is formed in a portion of the cooling chamber between the ingredient mold and the storage container, and the solid ingredients dropped from the ingredient mold pass through the opening.
Shivaiah teaches the ingredient manipulator (1000) disposed above to the chamber (5600) while being spaced apart from the storage container (4501) (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]), an opening is formed in a portion of the cooling chamber between the ingredient manipulator and the storage container (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]), and the solid ingredients dropped from the ingredient mold pass through the opening (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Sekar to incorporate the teachings of Shivaiah motivated by reasons set forth in claim 1.

Regarding claim 5, Sekar does not explicitly teach teaches the guide is disposed between the opening and the storage space.
Shivaiah teaches the guide is disposed between the opening and the storage space (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Sekar to incorporate the teachings of Shivaiah motivated by reasons set forth in claim 1.

Regarding claim 7, Sekar teaches the cooling chamber has an opening formed corresponding to an upper portion of the storage container (Fig. 56 and [0196]).
Sekar does not explicitly teach the ingredient mold is disposed in the opening.
Shivaiah teaches the ingredient manipulator disposed in an opening ([0145- 0156] and Fig. 7, 12, 16).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Sekar to incorporate the teachings of Shivaiah motivated by reasons set forth in claim 1.
Huszcz teaches the ingredient mold is disposed in a cooled area (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Sekar in view of Shivaiah to dispose the ingredient mold of Huszcz within the opening because of reasons set forth in claim 1.

Regarding claim 8, Sekar teaches a plurality of storage containers provided in the cooling space (Fig. 1, 56 and [0196]).

Huszcz teaches a plurality of ingredient molds provided in the cooling space, and the plurality of ingredients molds are spaced apart from each other in the cooling space (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the manipulator of Sekar in view Shivaiah with the mold as taught by Huszcz because of reasons set forth in claim 1.

Regarding claim 11, Sekar teaches the storage container includes an upper storage part having a size gradually reduced downward (Fig. 1 and [0115]).
Sekar does not explicitly teach the storage container having a trapezoidal sectional shape. However, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the shape of the container of Sekar to be trapezoidal absent persuasive evidence that the shape of the container was significant. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B) for further details.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067866 A1 (“Sekar”), US 2017/0354294 A1 (“Shivaiah”), and US 2006/0147575 A1 (“Huszcz”), further in view of US 2020/0359845 A1 (“Carlos”).
Regarding claim 6, Sekar does not explicitly teach a shutter configured to open or close the opening.
202) configured to open or close the opening [0085, 0087, 0093, 0127- 0128].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Sekar to incorporate the shutter as taught by Carlos motivated by keeping ingredients from falling out (Carlos – [0085]).

Claims 12- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0359845 A1 (“Carlos”) in view of US 2017/0354294 A1 (“Shivaiah”) and US 2006/0147575 A1 (“Huszcz”).
	Regarding claim 12, Carlos teaches a robot comprising:
	a robot arm provided with an ingredient channel through which solid ingredients pass (Figs. 1, 7 and [0003, 0067, 0070, 0095] teach a transport container in the form of a chute which is movable in the X-Y plane); and 
	an ingredient feeder configured to feed the solid ingredients into the ingredient channel (Figs. 2, 4),
	wherein the ingredient feeder includes:
		a storage container having a storage space configured to store the solid ingredients ([0067] and Fig. 4); and
		a cooling chamber configured to cool the cooling space ([0013, 0035, 0071] and Fig. 1, 4).
	Carlos does not explicitly teach an ingredient feeder configured to process food ingredients into solid ingredients, the ingredient feeder includes: an ingredient mold configured to cool food ingredients into solid ingredients; a storage container spaced from the ingredient mold; and a guide configured to guide the solid ingredients dropped from the ingredient mold to the storage space.
[0145- 0156], the ingredient feeder includes: an ingredient manipulator configured to cool food ingredients into solid ingredients [0145- 0156]; a storage container spaced from the ingredient manipulator [0156, 0217, 0222]; and a guide configured to guide the solid ingredients dropped from the ingredient mold to the storage space [0191- 0192, 0241- 0246].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Carlos to incorporate the teachings of Shivaiah motivated by fully preparing food from scratch (Shivaiah – [0020]).
	Huszcz teaches an ingredient mold configured to cool food ingredients into solid ingredients (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the manipulator of Carlos in view Shivaiah with the mold as taught by Huszcz because this is a substitution of equivalent elements yielding predictable results. The references teach the ingredient manipulators functioning to convert raw material into a required form (Shivaiah – [0145- 0156]; Huszcz – [0023]).

	Regarding claim 13, Carlos does not explicitly teach the guide has an inclined surface disposed between the ingredient mold and the storage container and include toward the storage space.
Shivaiah teaches the guide has an inclined surface disposed between the ingredient manipulator and the storage container and inclined toward the storage space (Fig. 27G displays a collector 5600 having an inclined surface, where the surface is inclined toward the temporary holder 800).

Huszcz teaches an ingredient mold (Figs. 1- 6 and [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the manipulator of Sekar in view Shivaiah with the mold as taught by Huszcz because of reasons set forth in claim 12.

	Regarding claim 14, Carlos teaches a cooling chamber ([0013, 0035, 0071] and Fig. 1, 4).
Carlos does not explicitly teach the ingredient mold is disposed above the chamber while being spaced apart from the storage container, an opening is formed in a portion of the cooling chamber between the ingredient mold and the storage container, and the solid ingredients dropped from the ingredient mold pass through the opening.
Shivaiah teaches the ingredient manipulator (1000) disposed above to the chamber (5600) while being spaced apart from the storage container (4501) (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]), an opening is formed in a portion of the cooling chamber between the ingredient manipulator and the storage container (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]), and the solid ingredients dropped from the ingredient mold pass through the opening (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Carlos to incorporate the teachings of Shivaiah motivated by reasons set forth in claim 12.

	Regarding claim 15, Carlos teaches a shutter (202) configured to open or close the opening [0085, 0087, 0093, 0127- 0128].

	Regarding claim 16, Carlos does not explicitly teach the guide is disposed between the opening and the storage space.
Shivaiah teaches the guide is disposed between the opening and the storage space (Fig. 26- 27 and [0156, 0191- 0192, 0222. 0241- 0246]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Carlos to incorporate the teachings of Shivaiah motivated by reasons set forth in claim 12.

Claims 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0359845 A1 (“Carlos”), US 2017/0354294 A1 (“Shivaiah”), and US 2006/0147575 A1 (“Huszcz”), as applied to claim 12, further in view of US 2016/0067866 A1 (“Sekar”).
	Regarding claim 17, Carlos does not explicitly teach the cooler includes a thermoelectric element disposed in the cooling chamber.
	Sekar teaches the cooler includes a thermoelectric element disposed in the cooling chamber (Fig. 56 and [0196] teach Peltier cooling systems).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the cooling system of Carlos with the thermoelectric system of Sekar because this is a substitution of equivalent elements yielding predictable results. Both references teach the cooler functioning to preserve ingredients (Carlos – [0013, 0035, 0071]; Sekar – [0196]).

	Regarding claim 18, Carlos does not explicitly teach the cooler is configured to cool the cooling chamber to sub-zero temperature.
	Sekar teaches the cooler is configured to cool the cooling chamber to sub-zero temperature (Fig. 56 and [0196] teach ice packs to preserve food items).


	Regarding claim 19, Carlos teaches a cooling fan configured to circulate air in the cooling chamber into the thermoelectric element and the cooling chamber.
	Sekar teaches a cooling fan configured to circulate air in the cooling chamber into the thermoelectric element and the cooling chamber (Fig. 56 and [0196] teach Peltier cooling systems; [0115] teaches ventilation 120 which includes a fan).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the cooling system of Carlos with the thermoelectric system of Sekar because of reasons set forth in claim 17.

	Regarding claim 20, Carlos does not explicitly teach a plurality of storage containers are provided in the cooling space while being spaced apart from each other.
Sekar teaches a plurality of storage containers are provided in the cooling space while being spaced apart from each other (Figs. 1, 56 and [0115, 0196] teaches the containers being cooled and separated from one another).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the cooling system of Carlos with the thermoelectric system of Sekar because of reasons set forth in claim 17.

Allowable Subject Matter
Claims 3 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teaches or suggest the guide has a spiral guide surface disposed between the ingredient mold and the storage container to guide the solid ingredients into the storage space while turning the solid ingredients in a spiral direction, and a lower end of the guide surface faces the storage space as recited in current claim 3
The prior art of record fails to teaches or suggest the cooling chamber further includes at least one inner barrier configured to divide the cooling space into a plurality of partition spaces, and the ingredient mold and the storage container are provided for each of the partition spaces as recited in claim 9. Specifically, the combination of prior art fails to teach or suggest any configuration in which a food mold is placed in a robot in the manner claimed in claim 9.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0039089 A1, US 2020/0037824 A1, US 2020/0016763 A1, US 2020/0015508 A1, and US 2020/0009737 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744